Citation Nr: 1506530	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral foot hyperkeratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 October 1960. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The issue of an initial rating in excess of 10 percent for bilateral foot hyperkeratosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral tinnitus is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service records reflect that he served as an electrician in electrical power processing, and thus that he was likely exposed to loud noise during service.  

On November 2010 VA examination, it was noted that the Veteran was exposed to noise inside a power plant as an electrician, including diesel engines and converters, with no use of hearing protection.  The examiner determined that it was at least as likely as not that the Veteran's hearing loss was a result of military noise exposure.  The examiner based this opinion on a review of the service treatment records, which revealed documentation of bilateral hearing loss at the time of release from active service that may or may not have been a significant shift in hearing levels from the time of entry into service, as hearing levels at entry were not tested.  The examiner determined, however, that based on the Veteran's reported history of significant noise exposure both during and after military service, it was not possible to determine if the etiology of his current tinnitus was related to military noise exposure without resorting to mere speculation.  

In October 2012, another VA examiner, after reviewing the record and examining the Veteran, stated that it appeared at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss, although one condition did not cause the other, and each could exist independently.  The examiner stated that, since there was no documentation of tinnitus in the Veteran's service treatment records, it was not possible to determine if the etiology of his tinnitus was related to military noise exposure without resorting to mere speculation.  

The Board finds the evidence as to whether the Veteran's tinnitus is the result of in-service noise exposure to be at least in relative equipoise.  Neither VA examiner was able to make a determination as to whether the Veteran's tinnitus was service-related or not.  However, as determined by the November 2010 VA examiner, the Veteran's in-service noise exposure was at least as likely as not to have affected the Veteran's hearing enough to have resulted in a current hearing loss disability, based on the documented medical evidence.  Also, while the October 2012 VA examiner determined that it was not possible to determine whether the Veteran's tinnitus was related to service without resorting to mere speculation, she also stated that it appeared at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  See 38 C.F.R. § 3.310.  Moreover, there is no medical opinion or other such competent evidence that weighs against the Veteran's assertion that his tinnitus is related to military noise exposure.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus is the result of in-service noise exposure.  Accordingly, the Board finds that the claim for service connection for bilateral tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The most recent VA examination of the Veteran's service-connected bilateral foot hyperkeratosis was in June 2011.

During his September 2014 Board testimony, the Veteran testified that, recently, he had increased the frequency of his foot care appointments for his service-connected hyperkeratosis due to fact that he was beginning to have blood blistering.  He further testified that, recently, he had been given a walker for assistance due to his foot condition, and had been offered a wheelchair but declined.  

VA treatment records also reflect that, while in February 2012 the Veteran's foot skin was noted to have been warm, supple, and well-hydrated, with no open lesions or interdigital macerations, in January 2014 it was noted that skin texture was dry and scaling, with interdigital maceration present, and in February 2014 skin texture was severely xerotic with fissuring and scaling.  In June 2014 it was noted that his foot callouses had some cracking mild bleeding, and he reported that the calluses on his feet were bleeding more and more painful, and that his foot pain was causing great difficulty in walking.  In July 2014, the Veteran stated that he was unable to stand for more than 50 seconds, and that standing caused severe pain and feeling like he was falling forward; it was noted that he used a walker to get around.

Also, as noted during the September 2014 Board hearing, in addition to his service-connected bilateral foot hyperkeratosis, the Veteran has had a number of nonservice-connected disorders possibly affecting his foot function, such as onychomycosis, hallux valgus, hammer toes, ulcers, and diabetes-related conditions.  It is not clear from the record the extent to which the Veteran's service-connected disability, specifically, is productive of disabling effects of the feet and/or skin disability.  Furthermore, when asked by the VLJ if he would be willing to undergo a new examination of his bilateral foot hyperkeratosis, the Veteran replied that he would.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to obtain all outstanding VA medical records dated from July 2014 to the present.  

2.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his bilateral foot hyperkeratosis.  The claims file should be made available to the examiner.  The examiner should, to the extent possible, report the symptoms, severity, and disabling effects of the Veteran's service-connected bilateral foot hyperkeratosis, as distinguished from any other nonservice-connected foot conditions.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria both for disability of the feet and disability of the skin.  

Regarding any foot disability, the report should include an assessment of whether the Veteran's bilateral foot hyperkeratosis most closely approximates moderate, moderately severe, or severe residuals of a foot injury. 

Regarding any skin disability, the examiner should determine what percent of the entire body, and what percent of exposed areas of the body, are affected by the Veteran's hyperkeratosis.

3.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


